DETAILED ACTION
This is a notice of allowance in response to the RCE filed 03/23/2021.
	
Status of Claims
Claims 1 and 10 are pending;
Claims 1 and 10 are currently amended; claims 2-9 and 11-21 have been cancelled; 
Claims 1 and 10 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission filed 03/23/2021 has been entered.



Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an internet communication (see attachment) from the applicant's representative, Monika Jaensson, Reg. No. 37,359, on 06/17/2021.
The application has been amended as follows: 

In the Claims Filed 03/23/2021

(CURRENTLY AMENDED) A stabilizing bow stand for use with a bow having a bow riser, the stabilizing bow stand comprising:
a mounting bracket comprising a support element having a central mounting hole to facilitate mounting of the mounting bracket to the bow riser, the mounting bracket comprising a pair of opposite sides;
a pair of positioning brackets, each of the positioning brackets being affixed to a respective one of the opposite sides of the mounting bracket, wherein each of the positioning brackets comprises a plurality of apertures to receive fastening means to fasten the respective positioning bracket to the mounting bracket, one of the apertures of each of the positioning brackets being configured as an elongated arced slot to facilitate adjustment of a  respective positioning bracket relative to the mounting bracket, and wherein each of the positioning brackets comprises a shaft[[,]] extending at an angle from a longitudinal axis of the respective positioning bracket; 
a pair of legs, wherein each of the legs comprises a first threaded channel positioned at a proximal end of the respective leg and a second threaded channel positioned at a distal end of the respective leg, the first threaded channel each of the legs being sized and configured to receive the shaft of a respective one of the positioning brackets; and
a pair of feet, each of the feet comprising a base and a shaft affixed to and extending from the base, each of the shafts of the feet being designed and configured to be received in the second threaded channel a respective one of the
wherein when the shaft of one second threaded channel respective one of the one of the feet is a distance away from the distal end of the respective one of the legs, and
wherein at least one of the shafts of the feet is designed and configured to receive and support one or more weights between the distal end of the respective one of the respective one of the feet.


2-9.	(CANCELLED)

10.	(CURRENTLY AMENDED) The stabilizing bow stand of claim 1, further comprising a locking screw nut positioned on the shaft of the one of the feet, the locking screw nut affixing the of the one of the feet the distance away from the distal end of the respective one of the legs when the shaft of the one of the feet is received in the second threaded channel respective one of the legs.

11-21.	(CANCELLED)

In the Specification Filed 12/23/2017

Paragraph [0034], line 2, “segments 220” has been changed to --segments--.


Allowable Subject Matter
Claims 1 and 10, in the foregoing examiner's amendment, are allowed.  The following is an examiner's statement of reasons for allowance:
The references in the current prior art of record, alone or in combination, fail to fairly disclose or suggest obvious a stabilizing bow stand as specified in claim 1.  Relevant references include the following:
Topping (US 4,553,522) discloses a stabilizing device (10, fig 2) for use with a bow (24, fig 1) having a bow riser, the stabilizing device comprising: (a) a mounting bracket (12, 14, fig 4) comprising a support element (12, fig 4) having a central mounting hole (18, fig 12); (b) a pair of positioning brackets (16, fig 4) each including a plurality of apertures (40, 41, fig 9) to receive fastening means (38, fig 4); (c) a pair of legs (60, fig 2); and (d) a pair of feet (see Figure 2).
Koser (US 3,256,872) teaches a stabilizing bow stand (see Figure 2) for use with a bow (1, fig 1) having a bow riser (2, fig 1), wherein the stabilizing bow stand is configured to stabilize the bow when in use and to support the bow when not in use (col 1, lines 10-19).
Chi (US 7,810,773 B2) teaches a pivot joint (see Figure 3) comprising: a positioning bracket (1, fig 3) including a plurality of apertures (14, 15, fig 3), wherein one of the apertures is configured as an elongated arced slot (15, fig 3) to facilitate adjustment of the positioning bracket.
Gasser (US 5,630,407) teaches a stabilizing device (see Figure 1) for use with a bow (1, fig 1) having a bow riser (2, fig 1), the stabilizing device comprising: a positioning bracket (17, fig 2B) having a shaft (16, fig 2B); and a leg (20, fig 2C) having a threaded channel (21, fig 2C) to receive the shaft.
McPherson (US 9,046,317 B2) teaches a bracket (see Figure 2B) comprising a shaft extending at an angle from a longitudinal axis (201, fig 2B) of the bracket.
Webster (US 5,535,731) teaches a stabilizing device (10, fig 3) for use with a bow (B, fig 3) having a bow riser, the stabilizing device comprising: a mounting bracket (12, fig 3); a plurality of legs (16a, 16b, fig 3) each having a threaded channel (26, fig 3) at a distal end of the respective leg; and a plurality of feet (24, fig 3) each having a base and a shaft, wherein each shaft is configured to be received within the threaded channel of a respective one of the legs and support one or more weights (20, fig 3) between the distal end of the respective one of the legs and the base of the respective foot.
Although the limitations of claim 1 are individually disclosed or taught by the foregoing references, there is no teaching, motivation, or suggestion, free of hindsight reasoning, to combine any references in the current prior art of record to obtain the invention as a whole as specified in claim 1.  Therefore, claim 1 and the claim dependent therefrom (i.e., claim 10) are allowable in the Examiner's opinions.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Drawings
The replacement drawings filed 08/25/2019 and 03/23/2021 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 220 (Figure 1 of replacement drawings filed 08/25/2019); 220 (Figure 5 of replacement drawings filed 03/23/2021).

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631